Title: To Thomas Jefferson from William Vans Murray, [1791–1793]
From: Vans Murray, William
To: Jefferson, Thomas



Saturday Morng. [1791–1793]

Mr. Murray does himself the honour of sending to Mr. Jefferson a small specimen of the Hickory Juice in its own crust—he scraped it off, froth, from a Log about five inches diameter which was probably cut lately as it came a few days since from the country and was bought in Market Street. A Log of about nine inches diameter produced little or none. It may be thought a trifling auxiliary to the maple juice. As an humble observer of facts he offers it to Mr. Jefferson’s reflections.
